Title: From George Washington to Robert Dinwiddie, 27 May 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Gt Meadws [Pa.] 27th May 1754

The 25th Ult. by an Express from Colo. Fry I receiv’d the News of your Honour’s arrival at Winchester and desire of

seeing the Half King and other Chiefs of the 6 Nations—I have by Sundry Speeches and messages invited him Monacatoocha &ca to meet me and have reason to expect he is on his Road as he only purposd to settle his People to planting at a place choose on Monongehele Yaughyaughgane for that purpose but fearing something might have retarded his March I imediately upon the arrival of the Express dispatch’d a Messenger with a speech he is not return yet—abt 4 Days ago I receivd a message from the Half [King] of which the following is a copy exactly taken.
“To the forist his Magesteis Commanden Offeverses to hom this meay concern.
“An acct of a french armey to meat Miger Georg Wassiontton therfor my Brotheres I deisir you to be awar of them for deisind to strike the forist Englsh they see tow deays since they marchd I cannot tell what nomber the hilf King and the rest of the Chiefes will be with you in five dayes to Consel—no more at present but give my serves to my Brother’s the English.”
“The Half KingJohn Davison”
This acct was seconded in the Evening by another that the French were at the xing of Yaughyaughgane abt 18 Miles—I hereupon hurried to this place as a convenient spott. We have with Natures assistance made a good Intrenchment and by clearing the Bushes out of these Meadows prepar’d a charming field for an Encounter—I detach’d imediately upon my arrival here small light partys of Horse (Wagn Horses) to reconnoitre the Enemy and discover their strength & motion who returnd Yesterday witht seeing any thing of them nevertheless we were alarmd at Night and remaind under Arms from two oClock till near Sun rise we conceive it was our own Men as 6 of them Deserted but can’t be certain Whether it was them or other Enemy’s be it as it will they were fired at by the Centrys but I believe without damage.
This Morning Mr Gist arrivd from his place Where a Detachment of 50 Men was seen Yesterday at Noon Comd by Monsr Laforce he afterwards saw their tracks within 5 Miles of our Camp—I imediately detachd 75 Men in pursuit of them who I hope will overtake them before they get to red Stone where

their Canoes Lie[.] Mr Gist being an Eye Witness of our proceedings hereupon, and waiting for this witht my knowing till just now that he intended to wait upon your Honr obliges me to refer to him for particulars—as I expect my Messenger in to Night from the half King I shall write more fully to morrow by the Express that came fm Colo. Fry.
But before I conclude I must take the Liberty of mentioning to Your Honour the gt necessity there is for having goods out here to give for Services of the Indians they all expect it and refuse to Scout or do any thing without—saying these Services are paid well by the French—I really think was 5 or 600 Pounds worth of proper goods sent it wd tend more to our Interest than so many thousands given in a Lump at a treaty[.] I have been oblig’d to pay Shirts for what they have already done which I cannot continue to do.
The Number’s of the French have been greatly magnified as your Honour may see by a copy of the inclosd Journal who I sent out to gain Intelligence—I have receivd Letter’s from the Governer’s of Pensylvania & Maryland Copys of which I also send I am Yr Honrs most Obt & most Hble Servt

Go: Washington


P.S. I hope your Honr will excuse the Haste with which I was oblig’d to use in writing this.

